U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53392 Accelera Innovations, Inc. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-2517763 (I.R.S. Employer Identification Number) 20511 Abbey Drive Frankfort, Illinois 60423 (Address of Principal Offices) (866) 866-0758 (Issuer’s Telephone Number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 21,311,812 shares of common stock, par value $.0001 per share, outstanding as of October 31, 2012. Transitional Small Business Disclosure Format (Check one): Yes oNo x 1 Accelera Innovations, Inc. - INDEX - Page(s) PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): 3 Balance Sheets as of June, 2012 (unaudited) and December 31, 2012 (audited) 3 Statements of Operations for the six months ended June 30, 2012 and for the six months ended June 30, 2011 and for the cumulative period from inception (April 29, 2010) through June 30, 2012 (unaudited) 4 Statement of Stockholder's Equity 5 Statements of Cash Flows for the six months ended June 30, 2012 and for the six months ended June 30, 2011 and for the cumulative period from inception (April 29, 2010) to June 30, 2012 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 24 Item 1A Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Reserved and Removed) 24 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 2 PART I — FINANCIAL INFORMATION Item1. Financial Statements ACCELERA INOVATIONS, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS (Restated) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Stock subscription receivable - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ - $ - Shareholder advances - Total Current Liabilities - - TOTAL LIABILITIES - - Stockholders' Equity Preferred stock; $0.0001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock: 100,000,000 authorized; $0.0001 par value 21,311,812 and 20,539,975 shares issued and outstanding Additional paid in capital Accumulated deficit during development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 Accelera Innovations, Inc. (A Development Stage Enterprise) STATEMENT OF OPERATIONS April 29, 2008 (inception) For the Three Months Ended For the Six Month Periods Ended through June 30, June 30, June 30, (Restated) (Unaudited) (Restated) (Unaudited) (Restated) Revenues - EXPENSES Operating Expenses Professional fees - Public expense - General and administrative Total operating expenses NET LOSS $ ) $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 4 Accelera Innovations, Inc. (A Development Stage Enterprise) STATEMENT OF STOCKHOLDERS' EQUITY Accumulated Additional Deficit Common Stock Paid in Development Shares Amount Capital Stage Total Balance at Inception, April 29, 2008 - $ - $ - $ - $ - Issuance of common stock for cash: Issuance of common stock for cash, at inception, $.001 per share $ $ Net loss ) ) Balance, December 31, 2008 ) Net loss ) ) Balance, December 31, 2009 ) ) Net loss ) ) Balance, December 31, 2010 ) ) Shares tendered by founder, June 2011 ) ) - Issuance of stock under option, June 2011 ) - Issuance of stock under subscription, June 2011 Stock issued for cash, September 2011, at $4.00 - Stock issued for cash, October 2011, at $4.00 3 Stock issued for cash, November 2011, at $4.00 - Stock issued for cash, December 2011, at $4.00 1 - Forgiveness of shareholder loans - Net loss ) ) Balance, December 31, 2011 ) Stock issued for cash, January 3, 2012, at $4.00 - Stock issued for cash, January 24, 2012, at $4.00 - Stock issued for cash, February 6, 2012, at $4.00 75 - Stock issued for cash, February 24, 2012, at $4.00 - Stock issued for cash, March 2, 2012, at $4.00 - Stock issued for cash, March 13, 2012, at $4.00 - Stock issued for cash, April 3, 2012, at $4.00 1 Stock issued for cash, April 7, 2012, at $4.00 - Stock issued for cash, April 13, 2012, at $4.00 1 Stock repurchase for cash April 14, 2012 ) - ) ) Stock issued for cash, May 2, 2012, at $4.00 - Forgiveness of shareholder loans - Stock issued for services 75 Valuation of options, net of issuance recognized Net loss (unaudited) ) ) Balance, June 30, 2012 (Restated) $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 5 ACCELERA INOVATIONS, INC. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) April 29, 2008 April 29, 2008 (inception) (inception) For the Six Month Periods Ended through through June 30, June 30, December 31, (Restated) (Unaudited) (Restated) (Audited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) $ ) $ ) Adjustment to reconcile net loss to net cash provided by operations: Stock based compensation Changes in assets and liabilities: Accounts payable and accrued expenses - ) - - Net Cash Provided by Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Net Cash Used in Investing Activities - CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock Advances Net Cash Provided by Financing Activites Net increase (decrease) in cash and cash equivalents ) - Cash and cash equivalents, beginning of period - - Cash and cash equivalents, end of period $ The accompanying notes are an integral part of these financial statements. 6 ACCELERA INNOVATIONS, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 and 2011 and for the period April 29, 2008 (date of inception) through June 30, 2012 (unaudited) 1.Organization and Basis of Presentation Organization Accelera Innovations, Inc., formerly Accelerated Acquisitions IV, Inc. (“the Company”) was incorporated in the state of Delaware on April 29, 2008. The Company was initially formed as a shell company with no operations while it sought new business opportunities. On August 22, 2011, the Company entered into a Licensing Agreement with our majority shareholder Synergistic Holdings, LLC pursuant to which the Company was granted an exclusive, non-transferrable worldwide license for proprietary Internet-based, software that is intended to improve the functionality and performance of healthcare services by making clinical healthcare data available to healthcare consumers. As a result of entering into the licensing agreement and undertaking efforts into the research, development and deployment of its product candidates, the Company ceased to be a shell company. The Company operates in one reportable business segment, the development and commercialization of products to improve human healthcare. Under the terms of the license agreement entered into on August 22, 2011, if the Company does not raise a minimum of US $5,000,000 of additional funding by July 13, 2012 that was verbally extended by Licensor to October 13, 2012, an additional $7,500,000 by April 13, 2013, an additional $10,000,000 April 13, 2014 and an additional $7,500,000 by April 13, 2015 equaling the minimum funding requirement of $30,000,000 for the advancement of its licensed technology over the next three years it may lose its rights to our technology. The Company is currently in the development stage. All activities of the Company to date relate to its organization and acquiring rights to its product candidates. None of the Company’s product candidates have been approved for sale. On October 18, 2011 the Company filed a Certificate of Amendment to its Certificate of Incorporation with the Secretary of State of Delaware in order to change its name from Accelerated Acquisition IV, Inc. to “Accelera Innovations, Inc.” Accelera Innovations, Inc. (“Accelera”) is a healthcare service company that will initially focus on its sole asset that was licensed to the Company by Synergistic Holdings, LLC (“Licensor”), a privately-held company organized under the laws of Illinois to further develop, pursuant to which the Company was granted a thirty (30) year exclusive, non-transferrable worldwide license for proprietary Internet-based, software that is intended to improve the functionality and performance of healthcare services by making clinical healthcare data available to healthcare consumers. This relevant data is intended to serve as the backbone for self-management tools that is designed to allow these same healthcare consumers to facilitate the self-management portion of their doctor-prescribed care plan and focus on the mostly costly disease states. This is intended to be accomplished through the proprietary technology, which is intended to identify and measure the severity of high/low stratification of the sickness level based upon evidence-based clinical and medical rules and delivers the information to insurance companies, doctors, hospitals, and employers. Basis of Presentation. The Company prepares its financial statements in accordance with accounting principles generally accepted in the United States of America. The accompanying interim unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information in accordance with Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the Company’s opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six month periods ended June 30, 2012 and 2011 are not necessarily indicative of the results for the full years. While management of the Company believes that the disclosures presented herein are adequate and not misleading, these interim financial statements should be read in conjunction with the audited financial statements and the footnotes thereto for the periods ended December 31, 2011 filed in its annual report on Form 10-K. The Company is currently in the development stage. All activities of the Company to date relate to its organization, initial funding and share issuances. The accompanying financial statements have been prepared in accordance with generally accepted accounting principles related to exploration stage companies. A company shall be considered to be in the development stage if it is devoting substantially all of its efforts to establishing a new business and either of the following conditions exists: (1) Planned principal operations have not commenced. (2) Planned principal operations have commenced, but there has been no significant revenue therefrom. 7 ACCELERA INNOVATIONS, INC. (A Development Stage Company) Notes to Financial Statements June, 2012 and 2011 and for the period April 29, 2008 (date of inception) through June 30, 2012 (unaudited) Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. For the period ended June 30, 2012, the Company had a net loss of $3,579,967 and an accumulated deficit during development stage of 3,789,439. As of June 30, 2012, the Company had not emerged from the development stage. In view of these matters, the Company's ability to continue as a going concern is dependent upon the Company's ability to begin operations and to achieve a level of profitability. The Company intends on financing its future development activities and its working capital needs largely from the sale of public equity securities with some additional funding from other traditional financing sources, including term notes from its director and officers until such time that funds provided by operations are sufficient to fund working capital requirements.The financial statements of the Company do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Stock-based Compensation The Company recognizes stock-based compensation expense in its statement of operations based on estimates of the fair value of employee stock option and stock grant awards as measured on the grant date. For stock options, the Company uses the Black-Scholes option pricing model to determine the value of the awards granted. The Company amortizes the estimated value of the options as of the grant date over the stock options’ vesting period, which is generally four years. During the three months ended June 30, 2012, the Company entered into employment agreements under which it agreed to grant options to purchase 3,750,000 shares of common stock to its officers. Pursuant to the terms of each of the employment agreements, the options will vest over approximately four years from the date each of the officers commenced employment and will have an exercise price of $0.0001 per share. The Company granted options to these officers at the $0.0001 per share exercise price, in part, because the employment agreements do not provide for the officers to receive any cash compensation until the Company secures at least $2 million in financing. The Company has estimated the value of common stock into which the options are exercisable at $4 per share for financial reporting purposes. This amount was determined based on the price our stock was sold for in past private placements, the minimum stock price required for listing on any Nasdaq market, and the amount also approximates a $85 million valuation for the entire Company, which is considered “micro-cap” by most equity analysts. The stock based compensation expense is an estimate and significant judgment was involved in attempting to determine the value of common stock. The Company’s common stock has never traded publicly, and no stock has traded in private markets either, except for privately negotiated sales to the founder and other private investors of the company and the founder of the technology from which the company subsequently licensed rights. The Company does not have any offers for purchase of its common stock in any stage, and no stock is registered for resale with the Securities and Exchange Commission. The Company believes the only material estimate used in estimating the value stock options was the estimated fair value of the common stock, and that assumed volatility, term, interest rate and dividend yield changes would be not result in material differences in stock option valuations. Based on the assumed value of common stock, the grant-date fair value of options granted during the three months ended June 30, 2012 was $15,000,000. The Company recognized stock-based compensation expense of $3,500,000 and $0 during the three months and six months ended June 30, 2012, respectively, which was all included in general and administrative expenses. As of June 30, 2012, there was $11,500,000 of total unrecognized compensation cost related to unvested stock-based compensation awards, which is expected to be recognized over the weighted average remaining vesting period of approximately 3.6 years. The Company has reserved a total of 5,125,000 shares of common stock for issuance under its stock award plan, and 1,375,000 of these shares remained available for future issuance as of June 30, 2012. 8 ACCELERA INNOVATIONS, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 and 2011 and for the period April 29, 2008 (date of inception) through June 30, 2012 (unaudited) 3. Significant Accounting Policies The significant accounting policies followed are: USE OF ESTIMATES - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS - All cash, other than held in escrow, is maintained with a major financial institution in the United States. Deposits with this bank may exceed the amount of insurance provided on such deposits. Temporary cash investments with an original maturity of three months or less are considered to be cash equivalents. RESEARCH AND DEVELOPMENT EXPENSES - Expenditures for research, development, and engineering of products are expensed as incurred. COMMON STOCK - The Company records common stock issuances when all of the legal requirements for the issuance of such common stock have been satisfied. REVENUE AND COST RECOGNITION - The Company has no current source of revenue; therefore the Company has not yet adopted any policy regarding the recognition of revenue or cost. ADVERTISING COSTS - The Company's policy regarding advertising is to expense advertising when incurred. INCOME TAXES - Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes resulting from temporary differences. Such temporary differences result from differences in the carrying value of assets and liabilities for tax and financial reporting purposes. The deferred tax assets and liabilities represent the future tax consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB ASC 740-10 "Uncertainty in Income Taxes" (ASC 740-10), on January 1, 2007. The Company has not recognized a liability as a result of the implementation of ASC 740-10. A reconciliation of the beginning and ending amount of unrecognized tax benefits has not been provided since there is no unrecognized benefit since the date of adoption. The Company has not recognized interest expense or penalties as a result of the implementation of ASC 740-10. If there were an unrecognized tax benefit, the Company would recognize interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. EARNINGS (LOSS) PER SHARE - Basic loss per share is computed by dividing net loss attributable to common stockholders by the weighted average common shares outstanding for the period. Diluted loss per share is computed giving effect to all potentially dilutive common shares. Potentially dilutive common shares may consist of incremental shares issuable upon the exercise of stock options and warrants and the conversion of notes payable to common stock. In periods in which a net loss has been incurred, all potentially dilutive common shares are considered anti-dilutive and thus are excluded from the calculation. June 30, 2012, the Company did not have any potentially dilutive common shares. 9 ACCELERA INNOVATIONS, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 and 2011 and for the period April 29, 2008 (date of inception) through June 30, 2012 (unaudited) FINANCIAL INSTRUMENTS - In September 2006, the Financial Accounting Standards Board (FASB) introduced a framework for measuring fair value and expanded required disclosure about fair value measurements of assets and liabilities. The Company adopted the standard for those financial assets and liabilities as of the beginning of the 2008 fiscal year and the impact of adoption was not significant. FASB Accounting Standards Codification (ASC) 820 "Fair Value Measurements and Disclosures" (ASC 820) defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date ASC 820 also establishes a fair value hierarchy that distinguishes between (1) market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2) an entity's own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: · Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. · Level 2 - Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates); and inputs that are derived principally from or corroborated by observable market data by correlation or other means. · Level 3 - Inputs that are both significant to the fair value measurement and unobservable. Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of June 30, 2012. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values due to the short-term nature of these instruments. These financial instruments include accounts receivable, other current assets, accounts payable, accrued compensation and accrued expenses. The fair value of the Company's notes payable is estimated based on current rates that would be available for debt of similar terms which is not significantly different from its stated value. On January 1, 2009, the Company applied ASC 820 for all non-financial assets and liabilities measured at fair value on a non-recurring basis. The adoption of ASC 820 for non-financial assets and liabilities did not have a significant impact on the Company's financial statements. RECENT ACCOUNTING PRONOUNCEMENTS From time to time, new accounting pronouncements are issued by the FASB or other standard setting bodies that are adopted by the Company as of the specified effective date. Unless otherwise discussed, we believe that the impact of recently issued standards that are not yet effective will not have a material impact on our financial position or results of operations upon adoption. In December 2011, the FASB issued ASU 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (ASU 2011-11). This newly issued accounting standard requires an entity to disclose both gross and net information about instruments and transactions eligible for offset in the statement of financial position as well as instruments and transactions executed under a master netting or similar arrangement and was issued to enable users of financial statements to understand the effects or potential effects of those arrangements on its financial position. This ASU is required to be applied retrospectively and is effective for fiscal years, and interim periods within those years, beginning on or after January 1, 2013. As this accounting standard only requires enhanced disclosure, the adoption of this standard is not expected to have an impact our financial position or results of operations. 10 ACCELERA INNOVATIONS, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 and 2011 and for the period April 29, 2008 (date of inception) through June 30, 2012 (unaudited) 4. Equity Transactions The Company has two classes of stock, preferred and common. There are 10 million shares of $.0001 par value preferred shares authorized. There have been no shares issued as of June 30, 2012. Preferred shares have not been defined for any preferences. There are 100 million shares of $.0001 par value common shares authorized. At inception, the Company has issued 5,000,000 shares of restricted common stock to the incorporator for initial funding, in the amount of $4,000. On June 16, 2011, the Company issued 17,000,000 shares of common stock in exchange for licensing agreement and consulting agreement. In association with the change in control and exchange, the former majority shareholder tendered 3,750,000 shares of common stock in exchange for option to purchase 2,250,000 shares. The option was exercised. From the period beginning September 2011 through December 31, 2011, the Company issued 39,975 shares of common stock, at $4.00 per share in cash, for a total amount of $159,900. From the period beginning January 1, 2012 through March 31, 2012, the Company issued 6,913 shares of common stock, at $4.00 per share in cash, for a total amount of $27,650. From the period beginning April 1, 2012 through June 30, 2012, the Company issued 15,000 shares of common stock, at $4.00 per share in cash, for a total amount of $60,000. On April 26, 2012, the Company entered into an employment agreement with John F. Wallin., as the President and Chief Executive Officer “CEO”of the Company. In consideration of the services, the Company agreed to issue a stock option to purchase 1,750,000 shares of the Company’s common stock at an exercise price of $.0001 per share, vesting over a four year period. The stock option shall vest with respect to 20% of the total number of shares which are the subject of the option (350,000 shares) immediately after the effective date of the agreement, thereafter the remaining shares granted under the option shall vest ratably on a monthly basis (29,166 shares per month) at the end of each month over a 48-month period.Notwithstanding the foregoing, in the event of a closing of a Change of Control transaction, all options from this agreement and others shall immediately vest and become fully exercisable. On April 26, 2012, the Company entered into an employment agreement with James R. Millikan, as the Chief Operating Officer “COO”of the Company reporting to the President and CEO. In consideration of the services, the Company agreed to issue a stock option to purchase 1,000,000 shares of the Company’s common stock at an exercise price of $.0001 per share, vesting over a four year period. The stock option shall vest with respect to 20% of the total number of shares which are the subject of the option (200,000 shares) immediately after the effective date of the agreement, thereafter the remaining shares granted under the option shall vest ratably on a monthly basis (16,666 shares per month) at the end of each month over a 48-month period.Notwithstanding the foregoing, in the event of a closing of a Change of Control transaction, all options from this agreement and others shall immediately vest and become fully exercisable. On, April 26, 2012, the Company entered into an employment agreement with Cynthia Boerum, as the Chief Strategic Officer “CSO”of the Company reporting to the President and CEO.In consideration of the services, the Company agreed to issue a stock option to purchase 1,000,000 shares of the Company’s common stock at an exercise price of $.0001 per share, vesting over a four year period. The stock option shall vest with respect to 20% of the total number of shares which are the subject of the option (200,000 shares) immediately after the effective date of the agreement, thereafter the remaining shares granted under the option shall vest ratably on a monthly basis (16,666 shares per month) at the end of each month over a 48-month period.Notwithstanding the foregoing, in the event of a closing of a Change of Control transaction, all options from this agreement and others shall immediately vest and become fully exercisable. There are no warrants, or other common stock equivalents outstanding as of June 30, 2012. 11 ACCELERA INNOVATIONS, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 and 2011 and for the period April 29, 2008 (date of inception) through June 30, 2012 (unaudited) 5. Income Taxes The Company has not recognized an income tax benefit for its operating losses generated based on uncertainties concerning its ability to generate taxable income in future periods. The tax benefit for the periods presented is offset by a valuation allowance established against deferred tax assets arising from the net operating losses and other temporary differences, the realization of which could not be considered more likely than not. In future periods, tax benefits and related deferred tax assets will be recognized when management considers realization of such amounts to be more likely than not. As of June 30, 2012 the Company had a loss and for the period April 29, 2008 (date of inception) through June 30, 2012. The net operating losses resulting from operating activities result in deferred tax assets of approximately $269,500 at the effective statutory rates which will expire by the year 2031. The deferred tax asset has been off-set by an equal valuation allowance. There are no current or deferred income tax expense or benefit recognized for the period ended June 30, 2012. 6. Restatement During October 2012, we discovered some errors in our financial statements, including (a) stock based compensation for non-issued issued vested options granted to our management that should have been expensed ($240,273), (b) shareholder forgiven advance that was recorded as paid in capital and recorded as a liability ($20,307), (c) paid in capital ($12,000) that had a recording error ($1,200) and (d) a stock buyback of 75 shares that was not recordedat the value of $300. The effects of these restatements on reported amounts for the six months ended June 30, 2012 are presented below in the following tables: 12 ACCELERA INNOVATIONS, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 and 2011 and for the period April 29, 2008 (date of inception) through June 30, 2012 (unaudited) Balance Sheet As of June 30, 2012 As Reported Adjustments Restated ASSETS Current Assets Cash and cash equivalents $ $ Stock subscription receivable - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ ) - Shareholder advances - Total Current Liabilities ) - TOTAL LIABILITIES - - Stockholders' Equity Preferred stock; $0.0001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock: 100,000,000 authorized; $0.0001 par value 21,311,812 and 20,539,975 shares issued and outstanding as of June 30,2012 and December 31, 2011 Additional paid in capital Accumulated deficit during development stage ) ) Total Stockholders’ Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 13 ACCELERA INNOVATIONS, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 and 2011 and for the period April 29, 2008 (date of inception) through June 30, 2012 (unaudited) Statement of Operations Statement of Operations For three months ended June 30,2012 As Reported Adjustments Restated Revenues - - - EXPENSES Operating Expenses Professional fees Public expense General and administrative Total operating expenses NET LOSS ) ) BASIC AND DILUTED LOSS PER SHARE -0.15 -0.02 -0.17 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING ) Statement of Operations For six months ended June 30,2012 As Reported Adjustments Restated Revenues - - - EXPENSES Operating Expenses Professional fees Public expense General and administrative Total operating expenses NET LOSS ) ) ) BASIC AND DILUTED LOSS PER SHARE ) ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING ) 14 Statement of Cash Flows For six months ended June 30,2012 As Reported Adjustments Restated CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Increase in accrued expenses due to founder - Stock-based compensation Net cash used in operating activities ) CASH FLOW FROM FINANCING ACTIVITIES: Issuance of common stock Shareholder debt, forgiven 27 Shareholder advances - Net Cash Provided by Financing Activities Net increase(decrease) in cash and cash equivalents - Cash and equivalents at beginning of period - Cash and equivalents at end of period $ $ - The accompanying notes are an integral part of these financial statements. 15 Statement of Shareholders Equity From April 29, 2008 (inception) through June 30, 2012 As Reported Adjustments Restated Shareholders’ equity $ $ - $ Restatement adjustments: Net loss/ comprehensive loss ) ) Stock-based compensation expense included in net loss Additional paid in capital Statement of Cash Flows From April 29, 2008 (inception) through June 30, 2012 As Reported Adjustments Restated CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Increase in accrued expenses due to founder - Stock-based compensation Net cash used in operating activities ) CASH FLOW FROM FINANCING ACTIVITIES: Issuance of common stock Shareholder debt, forgiven Shareholder advances Net Cash Provided by Financing Activities Net increase(decrease) in cash and cash equivalents - Cash and equivalents at beginning of period - - — Cash and equivalents at end of period $ $ - 16 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Accelera Innovations, Inc. (“we”, “our”, “us” “Accelera” or the “Company”), a Delaware corporation, is a healthcare service company which will initially focus on its technology assets that were licensed to the Company by our majority shareholder Synergistic Holdings, LLC (“Licensor”), a privately-held company organized under the laws of Illinois to further develop, pursuant to which the Company was granted a thirty (30) year exclusive, non-transferrable worldwide license for proprietary Internet-based, software (“Accelera Technology”) that is intended to provide interoperable technology improving the quality of care while reducing the cost . Results of Operations For the three months ending June 30, 2012, the Company had no revenues and incurred general and administrative expenses of $3,579,967. For the period from inception (April 29, 2008) through June 30, 2012, the Company had no activities that produced revenues from operations and had a net loss of $(3,789,439), mostly due to employee stock based compensation expenses, due to legal, accounting, audit and other professional service fees incurred in relation to the formation of the Company and the filing of the Company’s Registration Statement on Form 10 filed in August 2008, fillingForm S-1 with the SEC in May of 2012 and other related compliance matters. During the three months ended June 30, 2012, which was the second quarter of our fiscal year ending December 31, 2012, we had no revenue and incurred general and administrative expenses of $3,579,967. Our net loss was $3,579,967, due to the general and administrative expenses. General and administrative expenses for the second quarter of fiscal 2013 consisted of $3,500,000 for the estimated value of stock-based compensation to our Chief Executive Officer, Chief Operations Officer and Chief Strategic Officer, and $79,967 for travel and administrative support, which mostly consisted of document preparation and EDGAR filing with the SEC. For the six months ended June 30, 2012, we had no revenue and incurred general and administrative expenses of $3,613,358. Our net loss was $3,613,358, due to general and administrative expenses. General and administrative expenses for the first six months of fiscal 2012 consisted of $3,500,000 for the estimated fair value of stock-based compensation and $113,358 for travel and administrative support, which mostly consisted of document preparation and EDGAR filing with the SEC. The estimated value of stock based compensation for our executive officers was based on the employment agreements with John F. Wallen, our Chief Executive Officer, James R. Millikan, our Chief Financial Officer, and Cynthia Boerum, our Chief Strategic Officer, which provide for 1,750,000, 1,000,000 and 1,000,000 stock options, respectively. The stock option shall vest with respect to 20% of the total number of shares which are the subject of the option immediately after the effective date of the agreement April 26, 2012, thereafter the remaining shares granted under the option shall vest ratably on a monthly basis at the end of each month over a 48-month period. Notwithstanding the foregoing, in the event of a closing of a Change of Control transaction, all options from this agreement and others shall immediately vest and become fully exercisable. Options have been valued using the Black-Scholes Model, which was not materially different than the shares current valuation, for a total compensation value to be recognized over the vesting term of the agreement, in the amount of $15,000,000. The stock based compensation expense is an estimate and significant judgment was involved in attempting to determine the value of the company, Accelera Innovations, Inc., for which the options are exercisable. The actual value of our common stock may turn out to be much higher or lower than estimated amount, due to the lack of any reliable data on the Company’s current valuation. Our common stock has never traded publicly, and no stock has traded in private markets either, except for privately negotiated sales to current investor, the founder of the company and the founder of the technology from which the company subsequently licensed rights. The Company does not have any offers for purchase of its common stock in any stage, and no stock is registered with the Securities and Exchange Commission; therefore if any stock were to be sold the Company would need to do so under an effective registration statement or under an applicable exemption from registration. With the limited data points available to the Company and its board of directors regarding the Company’s valuation, we have estimated the value of common stock at $4 per share for financial reporting purposes. This amount was determined based on the minimum stock price required for listing on any Nasdaq market, and it closely approximates a $85 million valuation for the entire Company (considered “micro-cap” by most equity analysts), which we do not believe unreasonable for a development stage company with product ready for market. Each $1 change in estimated per-share value of our common stock would change the estimated stock-based compensation expense as reported for the six months ending June 30, 2012 by approximately $814,931, so that a $3 estimated value for Company’s common stock ($1 less per share) would result in lower general and administrative expenses and a higher estimated value for the Company’s common stock would higher general and administrative expenses. Due to the lower exercise price offered to our executive offers in their employment contracts ($0.0001 per share, since they are currently not receiving any cash compensation) as compared to the estimated value for financial reporting purposes, the stock price volatility, stock option term and interest rate assumptions do not have a significant impact on the estimated value of the options as they would if the options were granted at market price. As noted above, the actual value of our common stock may turn out to be much higher or lower than the amount estimated for financial reporting purposes, due to the current lack of any reliable data on the Company’s current valuation. 17 General and administrative expenses were higher in the fiscal periods ended on June 30, 2012 compared to the periods ended June 30, 2011 (fiscal 2011) because: · We were no longer a shell company for the fiscal 2012 periods, · We incurred travel costs as we seek to develop our productsand secure funding for further development and commercialization, · We incurred higher costs to prepare and file our current and periodic reports with the SEC in the fiscal 2012 periods, and · We incurred much higher costs for stock based compensation, as noted above, compared to no stock-based compensation in the fiscal 2011 period. To date, our general and administrative expenditures, which in most other cases are paid in cash include legal fees, accounting fees, costs associated with SEC filings and preparation of documents. We expect that, if we are successful in securing additional capital, future general and administrative expenses will increase significantly as compared to the periods ended June 30, 2012. In addition, we expect to incur research and development expenses as we seek to advance our product candidates Liquidity and Capital Resources As of June 30, 2012, the Company had assets equal to $200 and had current liabilities of $0 as of June 30, 2012. The following is a summary of the Company's cash flows from operating, investing, and financing activities: For the Cumulative Period from Inception (April 29, 2008) through June 30, 2012 Operating activities $ Investing activities - Financing activities $ Net effect on cash $ The Company has nominal assets and has generated no revenues since inception. The Company is also dependent upon the receipt of capital investment or other financing to fund its ongoing operations and to execute its business plan. If continued funding and capital resources are unavailable at reasonable terms, the Company may not be able to implement its plan of operations. Plan of Operations PLAN OF OPERATION Accelera Innovations, Inc. (“Accelera”), a Delaware corporation, is a healthcare service company which will initially focus on its technology assets that were licensed to the Company by our majority shareholder Synergistic Holdings, LLC (“Licensor”), a privately-held company organized under the laws of Illinois, pursuant to which the Company was granted a thirty (30) year exclusive, non-transferrable worldwide license for proprietary Internet-based, software platform that is fully functional in its current state (“Accelera Technology”) that is designed to provide interoperable technology that is intended to improve the quality of care while reducing the cost as described below. 18 LICENSED TECHNOLOGY OVERVIEW 1. Data Forms - Topical Network Data Warehouse Architecture 2. Axiom – Healthcare Specific Business Rules Engine. 3. Kinetic Forms – A Dynamic Web Page Generator. 4. VT Secure – Enterprise Security Framework 5. Patient Portal 6. Self-Management Disease Modules 7. Provider Portal 8. Private Label Applications SOFTWARE DESCRIPTION The Accelera Health Care Framework / Multi Vertical Health Care (MVHC) Technology comprises a suite of eight separate technologies described below; Health Care Framework, Security, Business Rules, Data Integration, Patient Assessment, Medical Alerts, Biometric integration, Secure communication and networking, Data Mining on Large Data Sets (Mega Data). Security Framework, Integrated into the Accelera’s Healthcare Framework is designed to provide enterprise level application and data security. Assessment Engine: For clinical and self-health care and Wellness management. Parallel Processing Data Mining Engine:Patient Identification, Medical Informatics, Content Personalization. · Connects between patient and provider through a fully secure two-way Patient Portal, including After Visit Summaries, patient messaging and care plan adherence alerts based on relevant health care protocols · Displayrelevant patient and care plan information in easy-to-understand onscreen and printable displays for patients and triaged formatting for caregivers. ·
